Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 1, 2022

                                      No. 04-22-00330-CV

                    IN THE INTEREST OF L.G.D. AND R.O.B, Children

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00769
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellants’ parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notices of appeal were
filed. Id.

       The brief of appellant N.D. was originally due to be filed on July 5, 2022. On July 25,
2022, appellant N.D. filed a motion for a second extension of time to file her brief. We GRANT
the motion and ORDER that appellant N.D.’s brief must be filed no later than August 4, 2022.
Given the time constraints governing the disposition of this appeal, no further extensions of
time will be allowed.

       It is so ORDERED on August 1, 2022.

                                                            PER CURIAM

       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT